DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Claims 1 and 12-13 are currently amended. Claims 1-13 are currently pending and examined below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “comparing said current location with a business location of said business subscriber to modify said GPS data in view of said business location to obtain a proximity of said personal subscriber to said business location”. Applicant points to page 17 lines 15-16 for support for the newly added limitations. However, the specification does not reasonably convey modifying GPS data, let alone, the above limitation. The dependent claims are also rejected based on their dependency. 
Claim 1 recites the limitation “notifying said personal subscriber of said modified personal rebate, thereby to provide a real-time location-dependent transaction where the parties are not mutually visible.” First, while ¶ 53 of Applicant’s published specification states that percentages can be changed at any time and all customers will be affected accordingly, the specification fails to reasonably convey notifying said personal subscriber of the modified personal rebate. Second, the Examiner does not find support for the newly added limitation “thereby to provide a real-time location-dependent transaction where the parties are not mutually visible”. The Examiner respectfully requests Applicant to point to the exact portion(s) of the specification that reasonably convey this limitation. The dependent claims are also rejected based on their dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“thereby to provide a real-time location-dependent transaction where the parties are not mutually visible.” However, it is unclear what is meant by “where the parties are not mutually visible.” Additionally, it is unclear who the parties are. The dependent claims are also rejected based on their dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-13 is/are directed towards a statutory category they are directed to either a process, machine, manufacture, or composition of matter (Step 1, Yes). 
Claim 1 recites, in part, the limitations of A method for […] payment by a personal subscriber to a business subscriber […], the method comprising: […] determining a current location […]; storing data of said at least one personal subscriber and rebate parameters of said at least one business subscriber; […] obtaining a current location […] from said personal subscriber […]; comparing said current location with a business location of said business subscriber to modify said […] data in view of said business location to obtain a proximity of said personal subscriber to said business location; obtaining a social network identity from said personal subscriber, and using said identity to obtain an influence metric indicative of an influence level  of said personal subscriber on said social networks, said influence metric being obtained from a group of parameters comprising an amount of content posted on said social networks, a number of connections with other users on said social networks, said group of 2019 Revised Patent Subject Matter Eligibility Guidance).
Under the broadest reasonable interpretation, the claims recites limitations that can be practically performed in the human mind or by a human using pen and paper. The Examiner notes that “[c]laims can recite a mental process even if they are claimed as being performed on a computer,” and that “courts have found requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The Examiner also notes that “both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The mere nominal recitation of the additional elements identified below do not take the claims out of the mental process grouping. Thus, the claims recite a mental process. 
The claims also recite limitations that are considered mathematical calculations at least because the claims calculate a personal rebate and determine an influence metric. The Examiner notes that “[t]here is not particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word ‘calculating’ in order to be considered a mathematical calculation. For example, a step of ‘determining’ a variable or number using mathematical methods or ‘performing’ a mathematical operation may also be considered mathematical calculation when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation” (see p. 4 of the October 2019 Update: Subject Matter Eligibility).
The claims also recite limitations that are considered a fundamental economic principle or practice (e.g., relating to commerce and economy), commercial interactions, advertising, marketing or sales activities or behaviors, business relations, managing personal behavior or relationships or interactions between people. The Examiner notes that certain activity between a person and a computer may fall within the certain methods of organizing human activity grouping (see p. 5 of the October 2019 Update: Subject Matter Eligibility). 
Therefore, the claims fall under the following enumerated groupings of abstract ideas: mathematical concepts (e.g., mathematical relationships, mathematical formulas or equations, or mathematical calculations), mental processes (e.g., concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)), and/or certain methods of organizing human activity (e.g., fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) (Step 2A, Prong 1, Yes). 
Claim 1 recites the additional element(s) of “electronic,” “an electronic network,” “electronically connecting a personal subscriber to carry out two-way networked communication via said electronic network, said connecting being via a personal subscriber processing device, the personal subscriber processing device comprising location ability […], said location ability comprising global positioning using the global positioning system (GPS) and using a global positioning unit with the personal subscriber processing device,” “electronically connecting a business subscriber for two-way networked electronically communication using a business subscriber payment terminal,” “GPS”, “real-time”, “electronically connecting a rebate server accessible via the Internet, the rebate server being coupled to at last one social media network.” The additional element(s) of  “an electronic network,” “electronically connecting a personal subscriber to carry out two-way networked communication via said electronic network, said connecting being via a personal subscriber processing device, the personal subscriber processing device comprising location ability […], said location ability comprising global positioning using the global positioning system (GPS) and using a global positioning unit with the personal subscriber processing device,” “electronically connecting a business subscriber for two-way networked electronically communication using a business subscriber payment terminal,” “GPS”, “electronically connecting a rebate server accessible via the Internet, the rebate server being coupled to at last one social media network” are recited at a high level of generality, and under the broadest reasonable interpretation are generic processor(s) and/or generic computer component(s) that perform generic computer functions. The generic processor and/or generic computer component limitation(s) are no more than mere instructions to apply the exception using a generic computer component. The additional element(s) of “an electronic network,” “electronically connecting a personal subscriber to carry out two-way networked communication via said electronic network, said connecting being via a personal subscriber processing device, the personal subscriber processing device comprising location ability […], said location ability comprising global positioning using the global positioning system (GPS) and using a global positioning unit with the personal subscriber processing device,” “electronically connecting a business subscriber for two-way networked electronically communication using a business subscriber payment terminal,” “GPS”, “real-time”, “electronically connecting a rebate server accessible via the Internet, the rebate server being coupled to at last one social media network” are merely used as tools, in their ordinary capacity, to perform the abstract idea. The additional elements of “electronic,” “an electronic network,” “electronically connecting a personal subscriber to carry out two-way networked communication via said electronic network, said connecting being via a personal subscriber processing device, the personal subscriber processing device comprising location ability […], said location ability comprising global positioning using the global positioning system (GPS) and using a global positioning unit with the personal subscriber processing device,” “electronically connecting a business subscriber for two-way networked electronically communication using a business subscriber payment terminal,” “GPS”, “real-time”, “electronically connecting a rebate server accessible via the Internet, the rebate server being coupled to at last one social media network” amount to adding the words “apply it” with the judicial exception. Merely implementing an abstract idea on generic computers and/or generic computer components does not add integrate the judicial exception or amount significantly more similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. Using a computer to take data, compute a result, and return the result to a user amounts to electronic data query and retrieval—some of the most basic functions of a computer. “[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent eligible subject matter" (see pp 10-11 of FairWarning IP, LLC. v. Iatric Systems, Inc. (Fed. Cir. 2016)). The additional elements of “electronic,” “an electronic network,” “electronically connecting a personal subscriber to carry out two-way networked communication via said electronic network, said connecting being via a personal subscriber processing device, the personal subscriber processing device comprising location ability […], said location ability comprising global positioning using the global positioning system (GPS) and using a global positioning unit with the personal subscriber processing device,” “electronically connecting a business subscriber for two-way networked electronically communication using a business subscriber payment terminal,” “GPS”, “real-time”, “electronically connecting a rebate server accessible via the Internet, the rebate server being coupled to at last one social media network” 
In Step 2B, the additional elements also do not amount to significantly more for the same reasons set forth with respect to Step 2A Prong 2. The Examiner notes that revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. However, unless an Examiner had previously concluded under revised Step 2A that an additional element was insignificant extra-solution activity, they should reevaluate that conclusion in Step 2B (see 2019 Revised Patent Subject Matter Eligibility Guidance). Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim that integrates the judicial exception in to a practical application, nor do they amount to a claim that amounts to significantly more than the abstract idea itself. The additional elements amount no more than a mere instructions to apply the abstract idea using generic computer components. The additional elements do not integrate the abstract idea into a practical application or amount to significantly 
Claims 2-11 also recite limitations that are similar to the abstract ideas identified with respect to claim 1 (i.e., mathematical concepts, certain methods of organizing human activities and/or mental processes). Claims 2-11 do not recite any additional elements other than those recited in claim 1. Therefore, for the same reasons set forth with respect to claim 1, claims 2-11 also do not integrate the judicial exception into a practical application or amount to significantly more. 
Claim 12 recites, in part, the limitations of […] payment by a personal subscriber to a business subscriber, […] storing data of at least one personal subscriber and rebate parameters of at least one business subscriber; […] obtain a current location […], a proximity of said personal subscriber to a location associated with said business subscriber, and a social network identity of said personal subscriber, said social network identity allowing gathering of social network usage data of said personal subscriber, said usage data enabling calculation of an influence metric indicative of an influence level of said personal subscriber on said social networks, said influence metric being obtained from a group of parameters comprising an amount of content posted on said social networks, a number of connections with other users on said social networks and a number of interactions with said other users on said social networks, […] combine said current location and said proximity with said influence metric to calculate a personal rebate for a new transaction with said business subscriber based on said personal subscriber data and said rebate parameters for said personal subscriber. The above limitations set forth or describe the abstract idea in claim 12.  For the same reasons set forth with respect to claim 1, claim 12 also recite an abstract idea in Step 2A Prong 1. The Examiner notes that the specific limitations that describe or set forth the abstract idea in Step 2A Prong 1 can be identified either individually or in combination (see p. 54 of 2019 Revised Patent Subject Matter Eligibility Guidance).
“A system […], the system comprising: a personal subscriber processing device; a business subscriber payment terminal; a rebate server accessible via the Internet and coupled to at least one social media network; a system database connected to said rebate server […]; a mobile telephony device of personal subscriber  configured for two-way electronic network communication between said personal subscriber processing device and said rebate server; a GPS system in said personal subscriber processing device; a mobile telephony device of said business subscriber, for two-way communication between said business subscriber payment terminal and said rebate server; and a processor associated with said rebate server, the processor configured to.” However, for the same reasons set forth with respect to claim 1, claim 12 also does not integrate the judicial exception into a practical application or amount to significantly more. 
Claim 13 recites, in part, the limitations of […] for payment by a personal subscriber to a business subscriber […] storing data of at least one personal subscriber and rebate parameters of at least one business subscriber; […] determine […] that said personal subscriber is at a predetermined location, to obtain a proximity to a location associated with said business user […], and to obtain personal subscriber social network identity information, and from a combination of said predetermined location and said social network identity information to determine that said personal subscriber is publishing information relevant to said predetermined location or to said business subscriber on said social network, […] further configured based on said determination, to calculate a personal rebate for a new transaction with said business subscriber based on said personal subscriber data and said rebate parameter for said personal subscriber. The above limitations set forth or describe the abstract idea in claim 13. For the same reasons set forth with respect to claim 1, claim 13 also recite an abstract idea in Step 2A Prong 1. The Examiner notes that the specific limitations that describe or set forth the abstract idea in Step 2A Prong 1 can be identified either individually or in combination (see p. 54 of 2019 Revised Patent Subject Matter Eligibility Guidance).
“A system […], the system comprising: a personal subscriber processing device; a business subscriber payment terminal; a rebate sever accessible via the Internet and coupled to at least one social media network; a system database connected to said rebate server […] a mobile telephony device of said personal subscriber, said mobile telephony device of said personal subscriber being configured for networked two-way electronic communications between said personal subscriber processing device and said device server; a GPS system in said personal subscriber processing device; a mobile telephony device of said business subscriber, said mobile telephony device of said business subscriber being configured for networked two-way communication between said business subscriber payment terminal and said rebate sever; and a processor associated with said rebate server configured to.” However, for the same reasons set forth with respect to claim 1, claim 13 also does not integrate the judicial exception into a practical application or amount to significantly more. 

		
Prior Art
The Examiner notes that after an exhaustive search on the claims as currently amended, the claims still overcome prior art rejections. The closest prior art found to date are the following: 
a.	Isaac (US 2013/0282440 A1) discloses the concept of receiving a request for purchase of a product, determining an influence of social networking contacts associated with the customer, and calculating a modification to a baseline price on the influence of the social networking contacts, and outputting the modified price to the customer. However, this reference was published after the effective filing date of the instant applicant. 
b.	Roeding et al. (US 2011/0028160 A1) discloses the concept of detecting a presence of a mobile phone within an enclosed space, transmitting information relating 
c.	Gemmell et al. (US 2011/0320250 A1) discloses the concept of tracking acceptances of an offer to users of a social group. 
d.	Christianson et al. (US 2008/0140506 A1) discloses the concept of recruiting, enrolling, and scoring of influential members of social groups. 
e.	Benmbarek (US 2011/0307307 A1) discloses the concept of transmitting social influence messages from influencers who have checked into a business location or into a general location. 
f.	Gillenson et al. (US 2010/0250359 A1) discloses the concept of creating, deploying, transferring, clearing, managing, redeeming, and reporting on the use of electronic coupons or virtual electronic rebates and permitting individuals and groups within one or more social communications networks to participate in and transmit information to other users about their activities related to the electronic coupons or virtual electronic rebates. 
g.	Lurie (US 2010/0312649 A1) discloses the concept of distributing targeted messages to users in order to encourage passive and/or active influence to other users. 
h.	MirrokniBanadaki et al. (US 2009/0307073 A1) discloses the concept of identifying potential buyers of a product and determining a price to offer the product that considers the influence of the buyer and an overall revenue from the sale of the product to the potential buyers. 

Response to Arguments
Applicant's arguments filed 12/06/2021 have been fully considered but they are not persuasive. In the Remarks, Applicant argues: 

Argument A: “By contrast in the present case, on the broadest reasonable interpretation, all of the steps could be carried out by the human mind as a mental process. This argument is respectfully contradicted by the applicant. The claims requires that GPS data is obtained electronically. This cannot under any reading of the claim be performed by a mental process since a mind is not able to obtain data electronically. Furthermore, GPS data is real time positioning data, calculated by comparing timing signals from three or four satellites, whose timing signals are corrected for each of special and general relativity. This is quite beyond the capacity of any mental process. The claim requires that the GPS data is modified to provide a relative location, the proximity of the user to the business. […] Modifying GPS data to find something new, namely determine a proximity, is exactly the modification of the GPS data that is sought in MPEP example 4. […] The claim further requires that the proximity, which is modified GPS data, is used to weight the decision later on the claim. Hence the feature is fully integrated into the claim, and is not just a technical feature that is inserted into the claim as an afterthought. The result is to provide a decision – the rebate – which is dependent on a real-time relative location of the parties. That is to say, as the parties are in different locations with respect to each other, the end result would be modified. The real time proximity, which is obtained by modifying the GPS data, is fed into the decision automatically, despite the fact that the parties cannot see each other or are completely unaware of the other’s location.” 

In response, the Examiner respectfully disagrees. The Examiner directs Applicant’s attention to the above modified 35 U.S.C. § 101 rejection for why the claims as currently amended still do not integrate the judicial exception into a practical application or amount to significantly more. 
With regard to the argument that the claims are not a mental process because they require the use of GPS, the Examiner respectfully disagrees. The limitations that describe or set forth the abstract idea in claims 1 and 12-13 as outlined above, are concepts that can be “[c]laims can recite a mental process even if they are claimed as being performed on a computer,” and that “courts have found requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The Examiner also notes that “both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The mere nominal recitation of the additional elements identified below do not take the claims out of the mental process grouping. Thus, the claims recite a mental process. 
With regard to the argument that the obtained GPS data cannot be practically performed in the human mind, the Examiner respectfully disagrees. The GPS is addressed in Steps 2A Prong 2 and in Step 2B as additional elements. The claimed GPS is being used as a tool, in its ordinary capacity, to perform the abstract idea. There is no indication from the claims or specification that the claimed invention provides an improvement to the GPS as did the claimed invention in Example 4.  
With regard to “real-time”, the Examiner respectfully disagrees. “[R]elying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible” (see p. 8 of OIP Technologies, Inc. v. Amazon.com, Inc. (Fed. Cir. 2015)). “The claims in this case specify what information in the power-grid field it is desirable to gather, analyze, and display, including in ‘real time’; but they do not include any requirement for performing the claimed functions of gathering, analyzing, and displaying in real time by use of anything but entirely conventional, generic technology” (see p. 11 of Electric Power Group, LLC v. Alstom S.A. (Fed. Cir. 2016)). Therefore, the use of “real-time” as recited in the claims does not integrate the judicial exception into a practical application or amount to significantly more because the additional elements are being used as tools, in their ordinary capacity, to perform “thereby to provide a real-time location-dependent transaction where the parties are no mutually visible” is intended use language that is given little to no patentable weight. However, for the sake of advancing prosecution, all limitations are considered.  
	Therefore, the claims still do not integrate the judicial exception into a practical application, nor do they amount to significantly more. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM REFAI whose telephone number is (313)446-4822. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAM REFAI/Primary Examiner, Art Unit 3681